DETAILED ACTION
This action is in response to applicant’s amendment filed on 29 July 2022 .  Claims  1-9, 11-23, and 24-28 are now pending in the present application and claims 10 and 24 are canceled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.












Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 15-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huawei et al. (hereinafter Huawei) (“Sidelink resource allocation mode 1”; 3GPP; R1-1910055).
Regarding claims 1 and 15, Huawei discloses a method for wireless communications, comprising: 
transmitting, from a user equipment (UE), a sidelink communication to one or more other UEs { (see pp. 12-14, section 3; Fig. 3 “PSSCH”) }; 
determining sidelink acknowledgment feedback for reception of the sidelink communication by the one or more other UEs { (see pp. 12-14, section 3; Fig. 3 “PSFCH”) }; 
receiving a downlink communication from a network device; generating downlink acknowledgment feedback for reception of the downlink communication { (see pp. 12-14, section 3; Fig. 3), where the system provides a downlink (DL) HARQ-ACK }; and 
transmitting both the downlink acknowledgment feedback and the sidelink acknowledgment feedback to the network device via a joint transmission { (see section 3; Fig. 3, PSSCH, PSFCH, and PUCCH), where the system provides a SL (sidelink) HARQ-ACK },
wherein the joint transmission comprises an acknowledgment feedback codebook for the downlink acknowledgment feedback and a sidelink acknowledgment feedback bit { (see pp. 12-14, section 3; Fig. 3) }.
Regarding claims 2 and 16, Huawei discloses the method of claim 1, further comprising: identifying that an uplink transmission resource for the sidelink acknowledgment feedback corresponds to a same uplink transmission resource for the downlink acknowledgment feedback, and wherein the joint transmission is responsive to the identifying { (see pp. 12-14, section 3; Fig. 3), where the system provides a SL (sidelink) HARQ-ACK }.
Regarding claims 3 and 17, Huawei discloses the method of claim 1, further comprising: identifying that an uplink transmission resource for the sidelink acknowledgment feedback collides with an uplink transmission resource for the downlink acknowledgment feedback, and wherein the joint transmission is responsive to the identifying { (see pp. 12-14, section 3; Fig. 3) }.
Regarding claims 4 and 18, Huawei discloses the method of claim 1, wherein the sidelink acknowledgment feedback bit that is appended to the acknowledgment feedback codebook { (see pp. 12-14, section 3; Fig. 3) }.
Regarding claims 5 and 19, Huawei discloses the method of claim 4, wherein the determining the sidelink 2 acknowledgment feedback comprises: determining that at least a first UE of the one or more other UEs has successfully received the sidelink communication based on an absence of a negative acknowledgment from the first UE; and determining that at least a second UE of the one or more other UEs has not successfully received the sidelink communication based on receiving a negative acknowledgment from the second UE { (see pp. 12-14, section 3; Fig. 3) }.
Regarding claims 6 and 20, Huawei discloses the method of claim 5, further comprising: setting the sidelink acknowledgment feedback bit to indicate a negative acknowledgment based at least in part on the negative acknowledgment received from the second UE { (see pp. 12-14, section 3; Fig. 3) }.
Regarding claims 7 and 21, Huawei discloses the method of claim 5, further comprising: setting the sidelink acknowledgment feedback bit to indicate an acknowledgment of reception of the sidelink communication based at least in part on an absence of a negative acknowledgment being received from any of the one or more other UEs { (see pp. 12-14, section 3; Fig. 3) }.
Regarding claims 8 and 22, Huawei discloses the method of claim 1, wherein an uplink transmission resource for the joint transmission is determined based at least in part on a grant that scheduled the downlink communication from the network device { (see pp. 12-14, section 3; Fig. 3), where the system provides an indication slot in a DCI }.

Claim(s) 9, 11-14, 23, and 25-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vivo (“Discussion on mode 1 resource allocation mechanism”; 3GPP; R1-1911419).
Regarding claims 9 and 23, Vivo discloses a method for wireless communications at a user equipment (UE), comprising: 
identifying one or more other UEs that are to receive a sidelink communication, a number of the one or more other UEs, and an identification of each of the one or more other UEs { (see pp. 3-4, ‘Proposal 4-6’), where the system provides a UE ID in a group and UEs of a groupcast };
transmitting, from the UE, the sidelink communication to the one or more other UEs { (see pg. 4, 3rd full par.), where the system provides a TX UE }; 
determining sidelink acknowledgment feedback for reception by each of the one or more other UEs of the sidelink communication { (see pg. 5, 4th - 5th full par.), where the system provides HARQ-ACK and RX UE}; and 
multiplexing the sidelink acknowledgment feedback for each of the one or more other UEs in a communication to a network device { (see pg. 5, 4th - 5th full par.), where the system provides HARQ-ACK },
wherein the sidelink acknowledgment feedback comprises an acknowledgment feedback codebook having a number of bits that is determined based at least in part on a number of the one or more other UEs that are to receive the sidelink communication and the identification of each of the one or more other UEs { (see pg. 4, 3rd - 5th full par.), where the system provides HARQ-ACK, and the system provides a UE ID in a group and UEs of a groupcast (see pp. 3-4, ‘Proposal 4-6’) }.
Regarding claims 11 and 25, Vivo discloses the method of claim 9, further comprising: receiving a groupcast configuration that indicates each of the one or more other UEs that are to receive the sidelink communication, where identifying the one or more other UEs is based at least in part on receiving the groupcast configuration { (see pg. 4, 3rd - 5th full par.; pg. 7, section 3, proposal 12) }.
Regarding claims 12 and 26, Vivo discloses the method of claim 11, wherein the groupcast configuration indicates a number of the one or more other UEs and the identification of each of the one or more other UEs that are to receive the sidelink communication { (see pg. 4, 3rd - 5th full par.; pg. 6, section 3, proposal 12) },
wherein identifying the number of the one or more other UEs and the identification of each of the one or more other UEs is based at least in part on receiving the groupcast configuration { (see pp. 3-4, ‘Proposal 4-6’), where the system provides a UE ID in a group and UEs of a groupcast }.
Regarding claims 13 and 27, Vivo discloses the method of claim 12, wherein the groupcast configuration further comprises a sidelink acknowledgment feedback codebook that includes a number of bits corresponding to the number of the one or more other UEs, and an order of each UE within the sidelink acknowledgment feedback codebook { (see pg. 4, 3rd - 5th full par.; pg. 6, section 3, proposal 12) }.
Regarding claims 14 and 28, Vivo discloses the method of claim 11, wherein the groupcast configuration is received in radio resource control signaling from a serving base station, or is received from an application layer at the UE { (see pg. 4, 3rd - 5th full par.; pg. 6, section 3, proposal 12) }.








Response to Arguments
 	Applicant's arguments with respect to claims 9, 11-14, 23, and 25-28 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).
 	Regarding applicant’s argument of claim 1 in par. bridging pp. 10-11, “…does not disclose…joint transmission comprises an acknowledgment feedback codebook for the downlink acknowledgment feedback and a sidelink acknowledgment feedback bit…”, the Examiner respectfully disagrees.  Applicant has failed to interpret and appreciate the teachings of well-known prior art Huawei that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.    
In particular, Huawei discloses the language as related to the claimed feature(s) 
wherein the joint transmission comprises an acknowledgment feedback codebook for the downlink acknowledgment feedback and a sidelink acknowledgment feedback bit (e.g., field indicator){ (see pp. 12-14, section 3; Fig. 3), where the system provides a UE that multiplexes/joint transmits SL HARQ ack/nack and UCI (e.g., DL HARQ feedback) (see pp. 13-14, section 3, ‘proposal 22 - 23’) }.  As a note, see item 8a for evidentiary support. 
Therefore, as addressed above, the applied reference more than adequately meets the claim limitations.
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al. (US 2022/0271868 A1) discloses method and apparatus for transmitting HARQ feedback.  Cheng at the least further discloses …HARQ feedback may be a one-bit signal indicating acknowledgement (ACK) (see pg. 3, [0054, lines 8-9,16-19]).  …HARQ codebook generation procedure described in 3GPP TS 38.213, a HARQ codebook may be  with …values… (see pg. 3, [0055, lines 1-3; 0056]).  In addition, Cheng further discloses …the UE may receive a message that indicates whether the SL HARQ feedback can be multiplexed with the UCI (e.g., including DL HARQ feedback)… (see pg. 5, [0076, lines 1-4]), where the information is a IE (information element) value (or bit).
Yoshioka et al. (US 2022/0279545 A1) discloses terminal and communication method.  

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
08 September 2022